DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the axial direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the axial direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 21-26, 28-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Werkmeister et al. (CN107771110 A1 from IDS filed 2/11/2022).
Regarding claim 1, Werkmeister discloses a tool for friction bit joining a workpiece material, the tool comprising: a bit rotatable around a rotational axis, the bit having: a pin having a face and a face angle between the face and the rotational axis; a non-cutting tip protruding axially from the face of the pin; and a top surface opposite the pin with at least one feature recessed in the top surface, the at least one feature configured to transmit torque to the bit to rotate the bit around the rotational axis; a flat shoulder between the pin and the top surface; and a curved transition between the pin 
Regarding claim 2, Werkmeister discloses the top surface of the bit includes an outer periphery; and wherein a radially outermost part of the at least one feature is radially inward of the outer periphery of the top surface (shown below).  
Regarding claim 3, Werkmeister discloses that the non-cutting tip including a flat lower surface and an axial side surface; wherein the face angle is less than ninety degrees; and wherein the bit includes a lower curved transition between the face of the pin and the axial side surface of the non-cutting tip, wherein the lower curved transition is curved in the axial direction.  When viewing the bit from the bottom, the bit is curved (cylindrical) between the tip side surface and the face.  The curved surface is in the axial direction.  
Regarding claim 4, Werkmeister discloses that face angle being less than ninety degrees (shown below).  
Regarding claim 5, Werkmeister discloses the face (sharp corner between angle and vertical) of the pin having one or more surface features configured to engage and flow workpiece material.  
Regarding claim 8, Werkmeister discloses that the face is frustoconical (shown below).  
Regarding claim 9, Werkmeister discloses a tool for friction bit joining, the tool comprising: a driver 40 having: a driver body 42 rotatable around a rotational axis; and at least one mechanical interlocking feature 56 protruding from the driver body (figures 3-4); and a bit to be coupled to the driver, the bit 10 comprising a pin having a face and 
Regarding claim 10, Werkmeister discloses that the driver further comprising at least one cutter (corner edge of the protrusion 56) configured to rotate around the rotational axis.  
Regarding claim 11, Werkmeister discloses a cutting edge (edge of protrusion 56) of the cutter being positioned axially even with the top surface of the bit.  
Regarding claim 21, Werkmeister discloses a tool for friction bit joining a workpiece material, the tool comprising: a bit rotatable around a rotational axis, the bit comprising: a pin having a face and a face angle between the face and the rotational axis; a non-cutting tip protruding axially from the face of the pin; a top surface opposite the pin and including a rotary drive structure 40; a flat shoulder between the pin and the top surface; and a curved transition between the pin and the flat shoulder, wherein the curved transition is curved in the axial direction (shown below, figure 3).  
Regarding claim 22, Werkmeister discloses wherein the non-cutting tip includes a flat lower surface and an axial side surface; wherein the face angle is less than ninety degrees; and wherein the bit includes a lower curved transition between the face of the 
Regarding claim 23, Werkmeister discloses that the top surface of the bit includes an outer periphery; and wherein an outermost portion of the rotary drive structure is radially inward of the outer periphery of the upper surface (figure 1b).  
Regarding claim 24, Werkmeister discloses that the face is frustoconical and the face angle is less than ninety degrees (shown below).  
Regarding claim 25, Werkmeister discloses that the rotary drive structure 40 comprises at least one protrusion 56 and at least one recess 58.
Regarding claim 26 Werkmeister discloses that the rotary drive structure comprises a plurality of recesses 58.  
Regarding claim 28, Werkmeister discloses atool for friction bit joining, the tool comprising: a driver 40 comprising: a driver body 42 rotatable around a rotational axis; a bit 10 to be coupled to the driver, the bit comprising: a pin having a face and a face angle between the face and the rotational axis; a non-cutting tip protruding axially from the face of the pin; a top surface opposite the pin; a flat shoulder between the pin and the top surface; a curved transition between the pin and the flat shoulder; and wherein the driver and the bit include a plurality of interlocking portions (the extending portions of 32 shown in figure 2) configured to engage and transmit torque from the driver to the bit in two rotational directions around the rotational axis (shown below, figure 3).  
Regarding claim 29, Werkmeister discloses that the face of the pin is frustoconical (shown below); wherein the pin includes an axial side surface; and 
Regarding claim 30, Werkmeister discloses that the top surface of the bit includes an outer periphery and an outermost portion of a rotary drive structure radially inward of the outer 5Application No. 16/407,353Amendment "B" dated February 9, 2022Reply to Office Action mailed December 9, 2021periphery, the rotary drive structure configured to be engaged by a corresponding drive structure of the driver (shown below, figure 4a).  
Regarding claim 31, Werkmeister discloses that the driver includes at least one cutter having a cutting edge (edge surface of protrusion 56) axially even with the top surface of the bit (figure 4a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werkmeister et al. (CN107771110 A1 from IDS filed 2/11/2022) as applied to claims 1 and 21.
Regarding claims 6-7, Werkmeister does not specifically disclose the height of the bit.  However, this appears to be a design choice that one skilled in the art could easily determine based on the desired weld properties required.  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal height 
Regarding claim 27, Werkmeister does not specifically disclose that the rotary drive structure comprises a plurality of protrusions.  However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to one skilled in the art at the time of the invention to have a plurality of protrusions to provide a more stable connection during the rotation.  


Claims 12-14, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werkmeister et al. (CN107771110 A1 from IDS filed 2/11/2022) as applied to claim 9 and 28, and further in view of Igarashi et al. (JP2015-139788 from IDS) and Kobata (JP2004-74353).
Regarding claims 12-14 and 32, Werkmeister does not disclose a driver with a magnet.  Igarashi discloses that the bit can be made of a ferromagnetic material (paragraph 0089).  Igarashi does not disclose using a magnet in the driver body and configured to apply a magnetic force to the bit in an axial direction.  However, it is known to use electromagnets in drivers to attract and hold the material to be inserted.  As shown in Kobata, an electromagnet is used in a screw driver to attract the screw that is to be secured in a workpiece.  To one skilled in the art at the time of the invention it would have been obvious to make the bit out a material that is strong and hard enough 

    PNG
    media_image1.png
    475
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    729
    media_image2.png
    Greyscale

 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 21-32 have been considered but are moot because the new ground of rejection applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIN B SAAD/Primary Examiner, Art Unit 1735